Judgment, Supreme Court, New York County (Kibble F. Payne, J), entered April 29, 2004, which denied petitioner police officer’s application to annul respondent Board of Trustees’ denial of an accident disability pension by virtue of a tie vote, unanimously affirmed, without costs.
The Medical Board’s finding that petitioner was not disabled by the line-of-duty back injury she sustained when she was thrown from a police horse is supported by some credible evidence, including an MRI and CT scan showing no clinically significant disc pathology (see Matter of Meyer v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund, 90 NY2d 139, 145, 147 [1997]; Matter of Harris v Safir, 284 AD2d 220 [2001]). Ample credible evidence supports the Medical Board’s finding that petitioner’s admittedly non-line-of-duty osteoarthritis is disabling. Concur—Saxe, J.P., Marlow, Williams, Sweeny and Catterson, JJ.